Case: 10-60564 Document: 00511483764 Page: 1 Date Filed: 05/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 19, 2011
                                     No. 10-60564
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CHI-CHI CHANG, also known as Qi Qi Zhang,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 922 121


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Chinese citizen Chi-Chi Chang petitions for review of the order of the
Board of Immigration Appeals (BIA) denying his motion to reopen his removal
proceedings. Chang filed his motion to reopen more than 90 days after the BIA’s
final order in the removal proceeding. He argues that his motion was timely
because it was based on changed country conditions in China, i.e., his own recent
conversion to Christianity and the disadvantageous position in which his
religious activities placed him with the Chinese government.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60564 Document: 00511483764 Page: 2 Date Filed: 05/19/2011

                                 No. 10-60564

      We review the BIA’s denial of a motion to reopen under a deferential abuse
of discretion standard. Manzano-Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir.
2005). Changed personal circumstances do not constitute changed country
circumstances for purposes of 8 C.F.R. 1003.2(c)(2) and (c)(3)(ii). In re C-W-L,
24 I. & N. Dec. 346, 350 (BIA 2007). The BIA’s denial of Chang’s motion to
reopen was not an abuse of discretion. See Manzano-Garcia, 413 F.3d at 469.
      PETITION DENIED.




                                       2